NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

DIANA FOSTER, Trustee of                      )
THE BULLDOG BOX CO.                           )
401(k) PLAN,                                  )
                                              )
             Petitioner,                      )
                                              )
v.                                            )      Case No. 2D19-518
                                              )
HIGHLAND PARK                                 )
NEIGHBORHOOD ASSOCIATION,                     )
INC.,                                         )
                                              )
             Respondent.                      )
                                              )

Opinion filed August 16, 2019.

Petition for Writ of Certiorari to the
Circuit Court for the 13th Judicial Circuit
for Hillsborough County; sitting in its
appellate capacity.

Edward B. Cole of Cole Law Firm,
P.A., Palm Harbor, for Petitioners.

Francis E. Friscia and John J. Cavaliere,
III, of Friscia & Ross, P.A., and
Phillip S. Howell and Maggie E. Potter
of Galloway, Johnson, Tompkins, Burr
& Smith, PLC, for Respondent.


PER CURIAM.


             Denied.


CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.